Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-18 are pending in this application.
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	I.  Claims 1 and 5-11 (10 and 11 in part), and 3 (in part) and 12-18 (in part)1, drawn to a plant stress tolerance-inducing agent comprising a compound of the “general formula (I)” other than 2-methyl-1,4-naphthoquinone, and a method for reducing rice quality loss comprising “using” said agent.     
	II.  Claims 10-11 (in part) and 17-18 (in part)2, drawn to a method for growing lawn by heat mitigation comprising using the agent of general formula (I). 
	III.  Claims 10-11 (in part) and 17-18 (in part), drawn to a method for suppressing the spindly growth of a seedling comprising using the agent of general formula (I). 
	IV.  Claims 10-11 (in part) and 17-18 (in part), drawn to a method for suppressing the poor growth of a flowering plant comprising using the agent of general formula (I).
	V.  Claims 10-11 (in part) and 17-18 (in part), drawn to a method for reducing the quality deterioration of a fruit tree comprising using the agent of general formula (I).
	VI.  Claims 10-11 (in part) and 17-18 (in part), drawn to a method for reducing the quality deterioration of a vegetable comprising using the agent of general formula (I).
which is not encompassed by the general formula (I) of claim 1.  
VIII.  Claims 17-18 (in part), drawn to a method for reducing rice quality loss, comprising “using” a plant stress tolerance-inducing agent comprising a compound recited in the Markush group of claim 3 which is not encompassed by the general formula (I) of claim 1.  
IX.  Claims 17-18 (in part), drawn to a method for growing lawn by heat mitigation comprising using a plant stress tolerance-inducing agent comprising a compound recited in the Markush group of claim 3 which is not encompassed by the general formula (I) of claim 1.  
X.  Claims 17-18 (in part), drawn to a method for suppressing the spindly growth of a seedling comprising using a plant stress tolerance-inducing agent comprising a compound recited in the Markush group of claim 3 which is not encompassed by the general formula (I) of claim 1.  
XI.  Claims 17-18 (in part), drawn to a method for suppressing the poor growth of a flowering plant comprising using a plant stress tolerance-inducing agent comprising a compound recited in the Markush group of claim 3 which is not encompassed by the general formula (I) of claim 1.  
XII.  Claims 17-18 (in part), drawn to a method for reducing the quality deterioration of a fruit tree comprising using a plant stress tolerance-inducing agent comprising a compound recited in the Markush group of claim 3 which is not encompassed by the general formula (I) of claim 1.  
XIII.  Claims 17-18 (in part), drawn to a method for reducing the quality deterioration of a vegetable comprising using a plant stress tolerance-inducing agent comprising a compound recited in the Markush group of claim 3 which is not encompassed by the general formula (I) of claim 1.  
	Additional requirement to elect an active ingredient species
Applicant is further required to elect an active ingredient species of general formula (I) for invention groups I to VI, or an active ingredient species encompassed by a compound recited in the Markush group of claim 3 which is not encompassed by the general formula (I) of claim 1.  
For example, a responsive election could be the invention of Group I, wherein the elected species is a compound of general formula (I) wherein R1 is H, R2 is H, R3 is H, R4 is H, and R5 is NO2.  Another responsive election could be, for example, the invention of Group XII, wherein the elected species is acetylshikonin.  
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Invention Groups I to XIII lack unity of invention because even though the inventions of these groups require the technical feature of a compound of general formula (I) or a compound encompassed by the Markush group of claim 3, such technical feature is not a special technical feature as it does not make a contribution over the prior art.  
Plumbagin is a compound that reads on the general formula (I), wherein R1 is methyl, R2 is H, R3 is H, R4 is OH, and R5 is H.  HCAPLUS abstract 2017:1030591 discloses not only plumbagin but its use as a sprayed breeding solution which is used with additional techniques to improve drought resistance of summer squash.  The inventions lack a special technical feature because the same or corresponding technical feature of the plant stress tolerance-inducing agent is known and thus fails to make a contribution over the prior art.  Additionally, JP 10-45574 (submitted by Applicant in an IDS) discloses shikonin in water, which reads on claims 3 and 4.  Again, inventions lack a special technical feature because the same or corresponding technical feature of the agent comprising a compound encompassed by the Markush group of claims 3 and 4 is known and thus fails to make a contribution over the prior art.  
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Claims 3 and 12-18 are included in invention Group I to the extent that one or more of the recited Markush group members of claim 3 is encompassed by “general” formula (I).    
        2 Claims 17-18 are included in invention Groups II, III, IV, V, and VI, to the extent that one or more of the recited Markush group members of claim 3 is encompassed by “general” formula (I).